Citation Nr: 1719892	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1. Entitlement to a rating higher than 10 percent for lumbar disc disease with disc bulging.
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 
 
 
REPRESENTATION
 
Appellant represented by:  Susan Paczak, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD

M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from November 2001 to March 2002, and on active duty from June 2002 to December 2002 and from January 2005 to July 2006. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
In September 2011, a travel board hearing was held before the undersigned Veterans Law Judge. 
 
In May 2014, the Board remanded the listed issues for additional development. 
 
In November 2016, the RO denied a claim of entitlement to an earlier effective date for service connection for posttraumatic stress disorder, finding no clear and unmistakable error in a prior February 2007 rating decision; and denied entitlement to service connection for fibromyalgia, bilateral lower extremity radiculopathy, and a sleep disorder. To date, the Veteran has not submitted a notice of disagreement.  As such, these issues are not for consideration at this time. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 


FINDINGS OF FACT
 
1. For the period from November 18, 2009 to May 22, 2016, the disability picture associated with lumbar disc disease with disc bulging more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 
 
2. Since May 23, 2016, lumbar disc disease with disc bulging has not been manifested by forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
3. The preponderance of the evidence is against finding the Veteran's service-connected disabilities are of such severity so as to preclude all forms of substantially gainful employment. 
 
 
CONCLUSIONS OF LAW
 
1. For the period from November 18, 2009 to May 22, 2016, the criteria for a 20 percent rating, and no more, for lumbar disc disease with disc bulging are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016). 
 
2. For the period from May 23, 2016, the criteria for a rating greater than 10 percent for lumbar disc disease with disc bulging are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.
 
3. The criteria for a total disability rating based on individual unemployability are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
 
Analysis
 
The Board has thoroughly reviewed all the evidence, including all hearing testimony, lay statements, VA treatment records, and examination reports, and although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).
 
Rating for lumbar disc disease 
 
In March 2008, the RO granted entitlement to service connection for lumbar disc disease with disc bulging and assigned a 10 percent rating effective January 25, 2008. In November 2009, the Veteran submitted a claim for increase. In March 2010, the RO continued the 10 percent rating and the Veteran perfected an appeal. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
 
The RO rated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243 as intervertebral disc syndrome. More recent VA medical opinions indicate that the Veteran does not have intervertebral disc syndrome. See VA addendums dated in October and November 2016. Regardless, there is no evidence of incapacitating episodes.  In this respect, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  Thus, given the absence of any evidence of physician prescribed bed rest, this disability is appropriately rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) regardless of the diagnostic code assigned (i.e., 5243 for intervertebral disc syndrome or 5237 for lumbosacral strain). 
 
Pursuant to the general rating formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

A 20 percent rating is assigned when forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when forward flexion of the throracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.
 
At a September 2010 decision review officer hearing and in other statements, the attorney argued the disability should be rated under Diagnostic Code 5025 (fibromyalgia). As noted above, entitlement to service connection for fibromyalgia has been denied. The rating schedule contains a specific rating formula for disorders of the spine and there is no basis for rating the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5025. 
 
The Veteran contends that the 10 percent rating does not adequately reflect the severity of his disability. He reports significant pain and treatment with various modalities, to include physical therapy, acupuncture, and medication. In December 2011, his representative argued that a higher rating was warranted based on pain. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
 
A November 18, 2009 VA record shows the Veteran was seen for complaints of low back pain. On physical examination, there was moderate paraspinal muscle spasm in the lower lumbar region with tenderness to palpation. There was "60% preserved forward flexion" and extension was normal. 
 
The Veteran underwent a VA examination on January 7, 2010. It was noted he was seen the day prior at which time he was unable to flex more than 40 degrees due to pain and tightness and hamstring tightness. Objective findings on examination, however, were reported as forward flexion from 0 to 90 degrees; extension from 0 to 15 degrees; lateral flexion from 0 to 20 degrees bilaterally; and rotation from 0 to 15 degrees bilaterally. All initial movement caused pain. Repetitive range of motion increased pain, but the appellant did not demonstrate weakness, fatigue, lack of endurance, lack of coordination, or any further decrease or increase of range of motion. 
 
A January 2010 VA physical therapy record indicates full lumbar flexion with symptoms status quo. Extension was limited to 10 degrees. A VA record dated in May 2010 indicates the Veteran was unable to forward flex more than 40 degrees due to pain and tightness. Extension and rotation were also limited 50 percent.
 
The Veteran underwent a VA peripheral nerves examination in November 2010 at which time his gait was somewhat widened, although normal. Specific range of motion findings were not noted.
 
A June 2011 VA record indicates the Veteran had a decreased range of lumbosacral motion. An August 2011 VA record also notes limited range of motion in flexion and extension of the lumbar spine. Specific range of motion findings were not provided. 
 
A May 23, 2016 VA chiropractic consult showed forward lumbar flexion  to 80 degrees. 
 
The Veteran most recently underwent a VA spine examination in October 2016. Forward flexion was from 0 to 70 degrees; extension was from 0 to 10 degrees; and bilateral lateral flexion and rotation was from 0 to 30 degrees in each plane of movement.  There was pain with forward flexion and extension. The Veteran was not able to perform repetitive use testing with at least three repetitions. There was no guarding or thoracolumbar muscle spasm. 
 
For VA purposes, normal forward lumbar flexion is from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate V.  The November 18, 2009 VA record showed that the appellant could perform 60 percent of full forward flexion.  That calculates out to 54 degrees. This supports a 20 percent rating. Subsequent findings vary but continue to show limited motion.  Hence, resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture due to lumbar disc disease with disc bulging more nearly approximates a 20 percent rating until May 23, 2016, at which time flexion was to 80 degrees.  As such, effective May 23, 2016 no more than a 10 percent rating is warranted. Findings from the October 2016 VA examination also support no more than a 10 percent rating. 
 
The Board has considered the Veteran's complaints of functional impairment, but there is no adequate pathology sufficient to warrant a higher rating based on pain on motion or other factors. It bears repeating that the general rating formula evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.
 
Pursuant to the general rating formula, associated objective neurologic abnormalities are to be separately evaluated. See Note (1). The Board acknowledges the Veteran's complaints of radiating pain. As noted, however, service connection for radiculopathy of the bilateral lower extremities was recently denied and separate ratings are not warranted. 
 
Total disability rating based on individual unemployability
 
In May 2014, the Board inferred the issue of entitlement to a total disability rating based on individual unemployability and directed additional development. See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
In a November 2016 Memorandum for the Record, a Decision Review Officer determined that the issue of entitlement to individual unemployability was not considered reasonably raised and therefore, did not address it in the supplemental statement of the case. The issue, however, was denied in a November 2016 rating decision. Regardless of the memorandum, the Board has jurisdiction over this issue pursuant to Rice and although it was not included in the supplemental statement of the case, it was adjudicated. Accordingly, the Board will proceed with the issue. 
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards. 38 C.F.R. § 4.16(b).
 
The Veteran is service-connected for posttraumatic stress disorder, tinnitus, lumbar disc disease, and dyshidrotic eczema. Prior to September 30, 2010, the appellant had a combined rating of 20 percent.  Effective September 30, 2010, he had a combined rating of 80 percent, and hence, he met the schedular requirements for individual unemployability. Prior to that date he did not. 
 
The Veteran did not submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as requested. Notwithstanding, review of the claims folder shows that for most of the appeal period, he was either employed, laid off, or attending school. He was also referred to vocational rehabilitation for retraining.
 
A February 2010 statement from the Veteran's employer at the time indicates that the appellant was not able to take full advantage of his earning potential at the contracting company as he was not able to work 8 hours a day or a full 5 day work schedule and was unable to benefit from overtime. An August 2010 Functional Capacity Evaluation indicates the Veteran had no difficulty with sitting for an hour or with walking for 30 minutes. He reported constant back pain but was able to lift and carry at the light level of physical demand. The occupational therapist indicated he had good interest and motivation to return to school, but would need to pursue a career at no higher than the light level of physical demand. 
 
At an April 2011 VA PTSD examination  the examiner opined that the Veteran's psychiatric symptoms were not of a severity to render him unemployable and he was able to tolerate the work, schedule requirements, stress, and interpersonal interactions inherent in any employment setting. 
 
The October 2016 VA spine examination indicates the Veteran was  currently employed, although he took frequent breaks and used sick days. 
 
The Veteran's service-connected disabilities clearly have some impact on his ability to obtain and maintain employment.  This impact, however, is reflected in the disability ratings assigned. While the Veteran might not be able to return to his former work in construction or carpentry, the preponderance of the evidence is against finding that his service-connected disabilities alone are of such severity so as to preclude all forms of substantially gainful employment that are consistent with his education and occupational experience. Indeed, he is currently employed. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016). 
 
 
ORDER
 
For the period from November 18, 2009 to May 23, 2016, entitlement to a 20 percent rating for lumbar disc disease with disc bulging is granted, subject to the laws and regulations governing the award of monetary benefits.
 
For the period from May 23, 2016, entitlement to a rating greater than 10 percent for lumbar disc disease with disc bulging is denied. 
 
Entitlement to a total disability rating based on individual unemployability is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


